51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff-Appellant,v.Richard J. ERNST, Dr., Defendant-Appellee.
No. 95-1133.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 6, 1995.

Chalres William Levy, appellant pro se.  Richard Croswell Kast, Assistant Attorney General, Richmond, VA, for appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Charles W. Levy appeals from the district court's order dismissing his claims against Richard Ernst, president of Northern Virginia Community College, in which Levy alleged that Ernst had violated his constitutional rights by not approving his request to place his newsletter on the windshields of cars parked in the campus parking lot.  Our review of the record reveals that Levy failed to state any constitutional claim, and we therefore affirm the judgment of the district court.We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.